B. E. SAEEOLD, J.
The answer of a garnishee, verified by affidavit, and referred to in the judgment entry, is a part of the record.— Curry, Garn., v. Woodnoard, January term, 1870. It is his pleading in the case.
The judgment against the garnishee, who was an administrator, was not warranted by his answer. He does not “ admit assets to pay the amount claimed, or some portion thereof, out of the distributive share of the debtor.” — Revised Code, § 2947. He says, in effect, if the distributee pays the $500 he owes to the estate, then on final settlement there may be due him about $200. There was no error in quashing the execution and setting aside the judgment at a subsequent term.
The judgment is affirmed.